Exhibit 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of July 11, 2019 but
effective as of June 28, 2019 (this “Amendment”), is by and among PRIMO WATER
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto and SunTrust Bank, in its capacities as
Administrative Agent, Swingline Lender and Issuing Bank.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent are parties
to that certain Credit Agreement, dated as of June 22, 2018 (as amended by that
certain First Amendment to Credit Agreement dated as of December 20, 2018, that
certain Second Amendment to Credit Agreement dated as of May 1, 2019 and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement to be effective as of June 28, 2019; and

 

WHEREAS, the Lenders, by act of the Required Lenders, have agreed to provide
such requested amendments, subject to the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.     Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Amendment are incorporated herein by reference as if fully set
forth herein.

 

2.     Definitions. Capitalized terms used herein (including in the recitals
hereof) and not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

 

3.     Amendments.

 

(a)     The definition of “Specified Capital Expenditures” in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety.

 

(b)     The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

 

“Growth Capital Expenditures” shall mean, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum (without duplication) of
Capital Expenditures incurred in connection with (a) installation of
infrastructure and equipment at new retail locations for the purpose of
distributing product and (b) increases in the ability to distribute product at
existing retail locations, in each case including the purchase of new bottles
and racking systems, made within such period; provided, (x) all Growth Capital
Expenditures shall be scheduled and described in detail reasonably satisfactory
to the Administrative Agent in each Compliance Certificate in order to be
included in the calculations set forth therein and (y) for purposes of clarity,
that (i) the replacement of existing bottles and racking systems at any retail
location, (ii) technology upgrades at existing retail locations, and (iii)
refreshing or rebranding of existing retail locations shall be excluded from the
calculation of “Growth Capital Expenditures”.

 

 

--------------------------------------------------------------------------------

 

 

“Maintenance Capital Expenditures” shall mean, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, the difference of (a) all Capital
Expenditures in such period less (b) Growth Capital Expenditures for such
period.

 

(c)     In Section 1.1 of the Credit Agreement, the definition of “Consolidated
Fixed Charge Coverage Ratio” is amended by (i) replacing the text “Capital
Expenditures less Restricted Payments” with the text “Maintenance Capital
Expenditures less Restricted Payments” and (ii) replacing the text “the
Specified Restricted Payment and the Specified Capital Expenditures” with the
text “the Specified Restricted Payment”.

 

(d)     A new Section 11.20 is hereby added to the Credit Agreement to read as
follows:

 

  Section 11.20     Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Obligations, Hedging Transactions or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)     As used in this Section 11.20, the following terms have the following
meanings:

 

2

--------------------------------------------------------------------------------

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

4.     Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of each of the following:

 

(a)    a counterpart of this Amendment signed by the Administrative Agent, the
Required Lenders, the Borrower and each Guarantor; and

 

(b)    all fees and other amounts due and payable on or prior to the date
hereof, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent.

 

5.     Miscellaneous.

 

(a)    This Amendment shall be deemed to be, and is, a Loan Document.

 

(b)    Effective as of the date hereof, all references to the Credit Agreement
in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.

 

(c)    Each of the Loan Parties (i) acknowledges and consents to all of the
terms and conditions of this Amendment, (ii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents, (iv)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents and (v)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting.

 

(d)    Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:

 

 (i)      such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;

 

 (ii)     this Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms;

 

3

--------------------------------------------------------------------------------

 

 

 (iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment;

 

 (iv)    all representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date; and

 

 (v)     no Default or Event of Default exists.

 

(e)     This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile transmission or by any other electronic imaging
means (including pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(f)     This Amendment and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law (without giving effect
to the conflict of law principles thereof) of the State of New York.

 

6.     Reaffirmation of Obligations. Each of the Loan Parties (a) acknowledges
and consents to all of the terms and conditions of this Amendment, (b) affirms
all of its obligations under the Loan Documents (as amended by this Amendment)
and (c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).

 

7.     Reaffirmation of Security Interests. Each of the Loan Parties (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents is valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.

 

8.     No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

PRIMO WATER CORPORATION, a Delaware                                         

corporation

 

 

By:      /s/ David J. Mills                                                     
 

Name: David J. Mills

Title:   CFO

                        

GUARANTORS:

PRIMO WATER OPERATIONS, INC., a Delaware                                    

corporation

 

By:      /s/ David J. Mills                                                     
 

Name: David J. Mills

Title:   CFO

 

PRIMO PRODUCTS, LLC, a North Carolina limited
                                   

liability company

 

By:      /s/ David J. Mills                                                     
 

Name: David J. Mills

Title:   CFO

 

 

PRIMO REFILL, LLC, a North Carolina limited liability
                              

company

 

By:      /s/ David J. Mills                                                     
 

Name: David J. Mills

Title:   CFO

 

PRIMO DIRECT, LLC, a North Carolina limited                                    

liability company

 

By:      /s/ David J. Mills                                                     
 

Name: David J. Mills

Title:   CFO

 

GW SERVICES, LLC, a California limited liability
                                   

company

 

By:      /s/ David J. Mills                                                     
 

Name: David J. Mills

Title:   CFO

             

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

SUNTRUST BANK,

AGENT:

as Administrative Agent, as an Issuing Bank and as Swingline Lender

             

By:      /s/ Julie Lindberg                                                     

Name: Julie Lindberg

Title:   Vice President

 

 

 

 

 

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS:

SUNTRUST BANK,

as a Lender

 

 

By:      /s/ Julie Lindberg                                                     

Name: Julie Lindberg

Title:   Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK, N.A.,

as a Lender

 

 

By:      /s/ Mark Douglass                                                     
 

Name: Mark Douglass

Title:   Director

 

 


                         

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

By:      /s/ Johnny L. Perry                                                   
    

Name: Johnny L. Perry

Title:   Senior Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

By:      /s/ Thomas Gallagher                                                   
  

Name: Thomas Gallagher

Title:   Vice President, Credit Risk

 

 

 

 

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

 

By:      /s/ Taylor R. Beringer                                                 
      

Name: Taylor R. Beringer

Title:   Senior Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK,

as a Lender

 

 

By:      /s/ Kenton H. Stamey                                                   
       

Name: Kenton H. Stamey

Title:   Senior Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

 